Case 4:20-cv-00896-ALM-KPJ Document 5-3 Filed 11/25/20 Page 1 of 2 PageID #: 36




   1
   2                                      Exhibit C
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28

                           COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES, AND
                       PLAINTIFF S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                 - 16-
Case 4:20-cv-00896-ALM-KPJ Document 5-3 Filed 11/25/20 Page 2 of 2 PageID #: 37




   1
            Facebook<ca5e++aazqbxwp2fiwm4/5)support.faceboo!c.com> Thu, Oct 8,3: 4 AM s
            to Michael, me
   2
            Hi Michael,
   3
            This is Hannah wit Facebook Concierge Support. I am writing in regards to your concern about email notifications you are getting from our

   4        Facebook Team.


            We would like to thank you for sending us the information we recently requested. We were able to investigate and seeing that we the Page
   5        https://www.facebook.com/dccbroni enews/ is in goo stan ing.


   6        1 un erstand that this ay have cause confusion on your part and e woul tike to apologized. Furthermore, please ha e his reported as a bug by
            following this link: https://www.faceboQ .CQro nelp/T128S28984Q24935
   7        You may also review our Community Standards to feam ore about our policies htips www.faeeboo .com/communltystandajds/

   8        I hope that 1 was still able to answer your questions and a dresse your concerns correctly. If you ever nee further support, please do not hesitate
            to reach out to us and we will get back to you soonest possible. You may initiate a new chat via https://www.facebQ0k.com/bti3ine5s/heip,
   9
            I am really glad that we could at least get so e clarity on this matter. Please help us i prove by taking a few minutes to complete a survey about

  10        your experience with m . We always want to hear from our advertisers about how we can improve the platform. The best way of doing that is by
            fillin out our feedbac form: https / vAv.face ook.com/heip/conlacl/268228S83256323. We suggest that yo keep an eye on the issue an keep
            testing to see if a platform change / restores proper functionality to you.
  11
            We ill proceed to close this ticket now. 1 hope the above clarifies and I want to thank you for bringing this issue to our attention. To support you
  12        better. Facebook's online support hours are from 08:00 to 20:00 UTC+8 (11:00 to 23:00 UTC+11), Mondays to Saturdays.


  13        Thank you for contacting Facebook Concier e Support and e wish you alt the best for your business!


            Best regar s,
  14
            Hannah
  15        Concierge f Facebook Support - To learn ore about growing your business on Faceboo , visit: httpsi /fburtefleam- iueprint


  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                            COMPLAINT AND REQUEST FOR PUNITIVE DAMAGES. AND
                                     PLAINTIFF'S REQUEST FOR PRODUCTION OF DOCUMENTS (SET ONE)
                                                                                 - 17-
